 

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (the “Amendment”) is
entered into as of August 13, 2013, by and between SQUARE 1 BANK (the “Bank”)
and GRIDSENSE INC. (the “Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 2, 2012 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1) Section 6.7 of the Agreement is hereby amended and restated, as follows:

 

6.7 Minimum EBITDA. Borrower shall achieve EBITDA, determined in accordance with
GAAP and measured as of the last day of each month on a trailing 3-months basis,
of not less that the amounts set forth below for the corresponding reporting
periods. Covenant levels for subsequent reporting periods shall be determined by
Bank based upon Borrower’s Board-approved operating plan, which shall be
provided to Bank on or before January 15th during the term of this Agreement,
and incorporated into an amendment to this Agreement which Borrower hereby
agrees to execute.

 

For the 3 months ending:  Minimum EBITDA  July 31, 2013  $(1,300,000) August 31,
2013  $(1,400,000) September 30, 2013  $(900,000) October 31, 2013  $(700,000)
November 30, 2013  $(500,000) December 31, 2013  $(500,000)

 

2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.     3) Borrower represents and warrants
that the representations and warranties contained in the Agreement are true and
correct as of the date of this Amendment.

 

Gridsense Inc. – 2ndAmendment to LSA

 



 

 

 

4) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.     5) As a condition to the effectiveness of this Amendment, Bank
shall have received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;         b) a Subordination
Agreement, duly executed by Acorn Energy, Inc. and acknowledged by Borrower;    
    c) payment for all Bank Expenses incurred through the date of this
Amendment, including Bank’s expenses for the documentation of this Amendment,
which may be debited from any of Borrower’s accounts; and         d) such other
documents and completion of such other matters, as Bank may reasonably deem
necessary or appropriate.

 

[Signature Page Follows]

 

Gridsense Inc. – 2ndAmendment to LSA

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

  

GRIDSENSE INC. SQUARE 1 BANK           By:     By:             Name:     Name:  
          Title:     Title:  

 

[Signature Page to Second Amendment to Loan and Security Agreement]

 

Gridsense Inc. – 2ndAmendment to LSA

 



 

 